DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5, 7, 12, 14, 19 and 24 are potentially allowable.
The following is a statement of reasons for the indication of allowable subject matter:  the aforementioned claims are deemed to contain potentially allowable subject matter for the reasons set forth within the previously issued Office Action.  Note that amended claim 24 is now indicated as being potentially allowable for the same reasons.
Claims 5, 7, 12, 14, 19 and 24 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As indicated in the previously issued Office Action, Applicants’ recitations of “visible to the/a naked eye” are relative, as various individuals can have differing degrees of eye strength.  It is well accepted that a “naked eye” alone is an eye unaided by any instrument that changes the apparent size or distance of an object or otherwise alters visual powers.  However, Applicants’ recited phrases “visible to the/a naked eye” are subjective in nature, as the requisite “visibility” depends on the particular eye strength of an ostensible observer.  For example, small text indicia commonly found on medication bottles may be “visible” to the naked eye of a U.S. Air Force fighter pilot with perfect 20/20 vision.  Meanwhile the same exact small text indicia might not be “visible” to the naked eye of a person with astigmatism.  Accordingly, Applicants’ “visible to a naked eye” language within independent claims 1, 5, 10, 12, 17, 19 and 24 does not describe an actual discrete physical structure/arrangement of the respective claimed identity documents, but instead sets forth limitations that depend on the individual eye strength of an ostensible observer.  As such, the exact nature/structure/arrangement of Applicants’ claimed invention is rendered unclear.  Please review/revise/clarify.  In the event that Applicants desire assistance in identifying claim language to overcome this deficiency, Applicants’ Representative is encouraged to telephone Examiner at any time.
Claims 2-4, 6-9, 11, 13-16, 18 and 20-23 are rejected as depending (directly or indirectly) from rejected independent claims 1, 5, 10, 12 and 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0294031 to Wu et al. (“Wu”).
	Regarding claim 1, Wu anticipates an identification document (e.g. ID document 100, as shown in fig. 1), comprising: i) an identification document substrate (e.g. core material discussed at para. 23) having a security feature (e.g. emblem area 106; per para. 28, said emblem area 106 may contain optically variable security devices), the security feature (106) including a laser textured surface (per para. 28, emblem area 106 may be formed via laser engraving/carving) of the identification document substrate (aforementioned core material) formed by depressions (e.g. laser carved portions, as discussed at para. 28) that extend into an outer surface (per para. 28, a laser-engraving or laser-writing can cause items to be carved into an existing emblem area 106 of a formed ID document; note that such a formation would cause the laser engraving/carving to at least minimally “extend into” an outer surface of the assembly) of the identification document (100) and a printed feature (e.g. labeling information area 110, including all constituent text as shown in fig. 1) that is formed above or beneath (fig. 1; note the manner in which at least the “JS57” indicia may be layered above or below the emblem area 106) the laser textured surface (aforementioned laser engraving/carving within emblem area 106); ii) the laser textured surface (aforementioned laser engraving/carving within emblem area 106) and the printed feature (110) at least partially overlap one another (fig. 1; note the manner in which at least the “JS57” indicia may be layered above or below the emblem area 106); and iii) the laser textured surface (aforementioned laser engraving/carving within emblem area 106) is visible to a naked eye (as shown in fig. 1, said laser engraving/carving forms a pattern that is at least minimally visible; note that there is nothing to suggest that said laser engraving/carving is hidden from view).
	Regarding claim 2, Wu anticipates the identification document of claim 1, wherein the identification document (100) is a plastic (para. 51) card (fig. 1) or a page of a passport (para. 18).

	Regarding claim 4, Wu anticipates the identification document of claim 3, wherein the personalization data (para. 28) is an image of the intended holder (per para. 28, emblem area 106 may include a facial portrait) of the identification document (100).
	Regarding claim 6, Wu anticipates the identification document of claim 1, wherein the printed feature (110) is formed beneath (fig. 1; note the manner in which at least the “JS57” indicia may be layered above or below the emblem area 106) the laser textured surface (aforementioned laser engraving/carving within emblem area 106).
In view of Applicant’s IDS filed on 26 October 2021 and Applicants’ claim text amendments, claims 1-4, 6, 8-11, 13, 15-18 and 20-23 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/164574 A1, later printed as U.S. Patent Application Publication No. 2020/0307299 to Van Dijk et al. (“Van Dijk”).
	Regarding claim 1, Van Dijk anticipates an identification document (e.g. identity document 1, as shown in fig. 1), comprising: i) an identification document substrate (e.g. card body 2, as shown in fig. 1) having (fig. 1) a security feature (e.g. portrait image 3, as shown in figs. 1-2; per para. 15, this is a high-security laser engraved 3D image combined with a natural looking color image), the security feature (3) including (fig. 2) a laser textured surface (e.g. laser image layer 10, as shown in fig. 2, which contains laser sensitive layer 11 and lenticular array 12 as discussed at para. 42) of (i.e. retained on) the identification document substrate (2) formed by depressions (e.g. valleys between instances of lenses 13-14, as shown in fig. 2) that extend into an outer surface (fig. 2) of the identification document (1) and a printed feature (e.g. color portrait image C) that is formed above or beneath (fig. 2) the laser textured 
	Regarding claim 2, Van Dijk anticipates the identification document of claim 1, wherein the identification document (1) is a plastic card (per para. 27, this document may have a plastic substrate) or a page of a passport (para. 11).
	Regarding claim 3, Van Dijk anticipates the identification document of claim 1, wherein the security feature (3) is personalization data of an intended holder (e.g. a portrait of a holder, as discussed at para. 1 and shown in figs. 1-2) of the identification document (1), and the laser textured surface (10) and the printed feature (C) each form at least a portion (figs. 1-2) of the personalization data (aforementioned portrait of a holder).
	Regarding claim 4, Van Dijk anticipates the identification document of claim 3, wherein the personalization data (aforementioned portrait of a holder) is an image of the intended holder (figs. 1-2) of the identification document (1).
	Regarding claim 6, Van Dijk anticipates the identification document of claim 1, wherein the printed feature (C) is formed beneath (fig. 2) the laser textured surface (10).
	Regarding claim 8, Van Dijk anticipates the identification document of claim 1, wherein the laser textured surface (10) and the printed feature (C) are in congruence with one another (fig. 2) and combine to form (fig. 2) the security feature (3).
	Regarding claim 9, Van Dijk anticipates the identification document of claim 8, further comprising an underlying feature (e.g. substrate 8) below (fig. 2) the laser textured surface (10) and below (fig. 2) the printed feature (C), and the underlying feature (8) is in congruence with (fig. 2) the laser textured surface (10) and the printed feature (C) and combines with (fig. 2) the laser textured surface (10) and the printed feature (C) to form (fig. 2) the security feature (3).

	Regarding claim 11, Van Dijk anticipates the plastic card or passport page of claim 10, wherein the personalization data (e.g. a portrait of a holder, as discussed at para. 1 and shown in figs. 1-2) is an image of the intended holder (figs. 1-2) of the plastic card (1) or a passport with the passport page (para. 11).
	Regarding claim 13, Van Dijk anticipates the plastic card or passport page of claim 10, wherein the security feature (3) comprises (fig. 2) the printed feature (C), and wherein the printed feature (C) is formed beneath (fig. 2) the depressions (aforementioned series of valleys between instances of lenses 13-14).
	Regarding claim 15, Van Dijk anticipates the plastic card or passport page of claim 10, wherein the security feature (3) comprises (fig. 2) the laser marked feature (10).
	Regarding claim 16, Van Dijk anticipates the plastic card or passport page of claim 10, wherein the security feature (3) comprises (fig. 2) the printed feature (C) and the laser marked feature (10).
	Regarding claim 17, Van Dijk anticipates a method of producing (para. 1) a security feature (e.g. portrait image 3, as shown in figs. 1-2; per para. 15, this is a high-security laser engraved 3D image combined with a natural looking color image) on (figs. 1-2) a plastic card (e.g. identity document 1, as shown in fig. 1; per para. 27, this document may have a plastic substrate) or passport page (para. 11), where the security feature (3) is formed by personalization data of an intended holder (e.g. a portrait of a holder, as discussed at para. 1 and shown in figs. 1-2) of the plastic card (1) or the passport page (para. 11), comprising: i) forming a plurality of depressions (e.g. series of valleys between instances of lenses 13-14, as shown in fig. 2, along with laser engravings forming image pattern 15, 15’, 16 and 16’) in an 
	Regarding claim 18, Van Dijk anticipates the method of claim 17, comprising a) and b) (see the rejection of claim 17, set forth supra).
	Regarding claim 20, Van Dijk anticipates the method of claim 17, comprising forming the printed feature (C) beneath (fig. 2) the depressions (aforementioned series of valleys between instances of lenses 13-14, as shown in fig. 2, along with laser engravings forming image pattern 15, 15’, 16 and 16’).
	Regarding claim 21, Van Dijk anticipates the method of claim 17, comprising forming the depressions (aforementioned series of valleys between instances of lenses 13-14, as shown in fig. 2, along with laser engravings forming image pattern 15, 15’, 16 and 16’) so that the depressions (aforementioned series of valleys between instances of lenses 13-14, as shown in fig. 2, along with laser engravings forming image pattern 15, 15’, 16 and 16’) are tactile (fig. 2).
	Regarding claim 22, Van Dijk anticipates the method of claim 17, comprising forming b) (see the rejection of claim 17, set forth supra).
.
Response to Arguments
	In response to Applicants’ argument that the term “naked eye” is reasonably definite and has a well understood meaning to persons of ordinary skill in the art (Arguments/Remarks pg. 8), the Office respectfully encourages Applicants to see the detailed discussion of the term set forth supra.  Additionally, with regard to Applicants’ provision of a dictionary definition of “naked eye”, note that the rejection concerns the entire recitation of “visible to a naked eye”.  While Applicants’ proffered definition indicates that a “naked eye” is an eye that is not assisted by any supplemental visual aid device, the definition does not clearly indicate exactly what structures/designs are actually “visible” to said naked eye.  Again, in the event that Applicants would like assistance in arriving at claim language to overcome this deficiency, Applicants’ Representative is encouraged to telephone Examiner at any time.
	In response to Applicants’ argument that no rational explanation has been provided in the rejection to explain why the “JS57” feature is a printed feature (Arguments/Remarks pg. 10), the Office respectfully asserts that the Merriam Webster Dictionary defines the term “print” as “to write in letters shaped like those of ordinary roman text type”.  Accordingly, the Office encourages Applicants to see the nature of the “JS57” indicia shown in fig. 1.  Alternatively, if Applicants intend their “printed feature” to be produced by a specific printing process resulting in a particular structure, the claim language may be duly amended to state such, provided that sufficient basis is set forth within the originally filed specification.
With regard to Applicants’ arguments concerning claims 10 and 17, in view of Applicants’ various amendments and Applicants’ 26 October 2021 IDS filing, an alternative basis of rejection has duly been applied.  Accordingly, Applicants’ arguments with respect to claims 10 and 17 have been 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637